                                                        United States District Court
                                                        Central District of California
                                                                                                                                             JS-3

  UNITED STATES OF AMERICA vs.                                              Docket No.            CR17-00734-PSG

  Defendant           Nestor Domino                                         Social Security No. 4      0     5     1
  akas: Nestor Fabros Domingo                                               (Last 4 digits)




                                                                                                                  MONTH      DAY     YEAR
             In the presence ofthe attorney for the government, the defendant appeared in person on this date.         04      15       19

   COUNSEL                                                              RTND Mary Andrues
                                                                           (Name of Counsel)

     PLEA            ~ GUILTY,and the court being satisfied that there is a factual basis for the plea. ~      NOLO    ~  NOT
                                                                                                            CONTENDERE   GUILTY
   FINDING            There being afinding/verdict of GUILTY,defendant has been convicted as charged ofthe offenses) of:

                     Conspiracy to Pay and Receive Illegal Remunerations for Health Care Referrals, in violation of Title 18
                     U.S.C.§ 371,as charged in Single-Count of the Information

 JUDGMENT            The Court asked whether there was any reason why judgment should not be pronounced. Because no sufficient cause to the
 AND PROB/           contrary was shown,or appeared to the Court,the Court adjudged the defendant guilty as charged and convicted and ordered that:
   COMM              Pursuant to the Sentencing Reform Act of 1984, it is the judgment of the Court that the defendant is hereby committed to the
   ORDER             custody of the Bureau of Prisons to be imprisoned for a term of


 24 months.

 It is ordered that the defendant shall pay to the United States a special assessment of$100, which is due
 immediately. Any unpaid balance shall be due during the period ofimprisonment, at the rate of not less
 than $25 per quarter, and pursuant to the Bureau of Prisons' Inmate Financial Responsibility Program.

 It is ordered that the defendant shall pay restitution to Medicare in the total amount of $2,406,637.64
 pursuant to Title 18 U.S.C. § 3663A.

 The defendant shall be held jointly and severally liable with co-participants, Concepcion Domingo
(CR17-734), Aniceto Baliton (CR17-430), Susan Nimo(CR15-597), and Lucille Lam (CR18-397)for
 the amount of restitution ordered in this judgment. The victim's recovery is limited to the amount of its
 loss and the defendant's liability for restitution ceases if and when the victim receives full restitution.

 The defendant shall comply with General Order No. 18-10.

Pursuant to Guideline § SE 1.2(a), all fines are waived as the Court finds that the defendant has
established that he is unable to pay and is not likely to become able to pay any fine.


 CR-104(wpd 10/18)                                JUDGMENT &PROBATION/COMMITMENT ORDER                                                   Page 1 of4
  USA vs.    Nestor Domingo                                 Docket No.:   CR 17-734-PSG

Upon release from imprisonment, the defendant shall be placed on supervised release for a term oftwo
years under the following terms and conditions:

1.       The defendant shall comply with the rules and regulations of the United States Probation Office
         and General Order 10-18.
2.       During the period ofcommunity supervision,the defendant shall pay the special assessment, fine,
         and restitution in accordance with this judgment's orders pertaining to such payment.
3.       The defendant shall apply all monies received from income tax refunds to the outstanding
         Court-ordered financial obligation.In addition,the defendant shall apply all monies received from
         lottery winnings, inheritance,judgments and any anticipated or unexpected financial gains to the
         outstanding Court-ordered financial obligation.
4.       The defendant shall not be employed by,affiliated with,own or control,volunteer for,or otherwise
         participate, directly or indirectly,in any business involving federally funded or state funded health
         insurance or entitlement programs without the express written approval ofthe Probation Officer
         prior to engaging in such employment. Further, the defendant shall provide the Probation Officer
         with access to any and all business records, client lists, and other records pertaining to the
         operation ofany business owned,in whole or in part, by the defendant,as directed by the Probation
         Officer.
5.       The defendant shall not be employed in any position that requires licensing and/or certification by
         any local, state, or federal agency without the prior written approval of the Probation Officer.
6.       The defendant shall cooperate in the collection of a DNA sample from the defendant.

The drug testing condition mandated by statute is suspended based on the Court's determination that the
defendant poses a low risk of future substance abuse.

It is further ordered that the defendant surrender himself to the institution designated by the Bureau of
Prisons at or before 12 noon, on July 26,2019. In the absence of such designation, the defendant shall
report on or before the same date and time, to the United States Marshal located at the Roybal Federal
Building, 255 East Temple Street, Los Angeles, California 90012.

The bond is hereby exonerated upon self-surrender.

The Court recommends that the defendant be designated to a Southern California facility.

The defendant is advised of the right to appeal.




CR-104(wpd 10/18)                    JUDGMENT &PROBATION/COMMITMENT ORDER                             Page 2 of4
 USA vs.     Nestor Domingo                                                                Docket No.:     CR 17-734-PSG


 In addition to the special conditions of supervision imposed above, it is hereby ordered that the Standard Conditions of Probation and
 Supervised Release within this judgment be imposed. The Court may change the conditions of supervision, reduce or extend the period of
 supervision, and •at any time during the supervision period or within the maximum period permitted by law, may issue a warrant and revoke
 supervision for a violation occurring during the supervision period.




                    l~C~y C l

           Date                                                               U. S. District   dg /Magistrate Judge

 It is ordered that the Clerk deliver a copy of this Judgment and Probation/Commitment Order to the U.S. Marshal or other qualified officer.


                                                                              Clerk, U.S. District Court




                    ~ L l~ I°~                                       BY
           Filed Date                                                         Deputy Clerk



 The defendant must comply with the standard conditions that have been adopted by this court (set forth below).

                                STANDARD CONDITIONS OF PROBATION AND SUPERVISED RELEASE

                                 While the defendant is on probation or supervised release pursuant to this judgment:

 1.   The defendant must not commit another federal, state, or local                9.     The defendant must not knowingly associate with any persons engaged
      crime;                                                                               in criminal activity and must not knowingly associate with any person
 2.   he defendant must report to the probation office in the federal                      convicted ofa felony unless granted permission to do so by the probation
      judicial district of residence within 72 hours of imposition of a                    officer. This condition will not apply to intimate family members,unless
      sentence of probation or release from imprisonment, unless                           the court has completed an individualized review and has determined
      otherwise directed by the probation officer;                                         that the restriction is necessary for protection of the community or
 3.   The defendant must report to the probation office as instructed by                   rehabilitation;
      the court or probation officer;                                                10.   The defendant must refrain from excessive use of alcohol and must not
 4.   The defendant must not knowingly leave the judicial district                         purchase, possess, use, distribute, or administer any narcotic or other
      without first receiving the permission of the court or probation                     controlled substance, or any paraphernalia related to such substances,
      officer;                                                                             except as prescribed by a physician;
 5.   The defendant must answer truthful ly the inquiries ofthe probation            11.   The defendant must notify the probation officer within 72 hours ofbeing
      officer, unless legitimately asserting his or her Fifth Amendment                    arrested or questioned by a law enforcement officer;
      right against self-incrimination as to new criminal conduct;                   12.   For felony cases, the defendant must not possess a firearm, ammunition,
 6.   The defendant must reside at a location approved by the probation                    destructive device, or any other dangerous weapon;
      ot~icer and must notify the probation officer at least 10 days before          13.   The defendant must not act or enter into any agreement with a law
      any anticipated change or within 72 hours of an unanticipated                        enforcement agency to act as an informant or source without the
      change in residence or persons living in defendant's residence;                      permission of the court;
 7.   The defendant must permit the probation officer to contact him or              14.   As directed by the probation officer, the defendant must notify specific
      her at any time at home or elsewhere and must permit confiscation                    persons and organizations of specific risks posed by the defendant to
      ofany contraband prohibited by law or the terms ofsupervision and                    those persons and organizations and must permit the probation officer to
      observed in plain view by the probation officer;                                     confirm the defendant's compliance with such requirement and to make
 8.   The defendant must work at a lawful occupation unless excused by                     such notifications;
      the probation officer for schooling, training, or other acceptable             15.   The defendant must follow the instructions of the probation officer to
      reasons and must notify the probation officer at least ten days                      implement the orders of the court, afford adequate deterrence from
      before any change in employment or within 72 hours of an                             criminal conduct,protect the public from furthercrimesofthedefendant;
      unanticipated change;                                                                and provide the defendant with needed educational or vocational
                                                                                           training, medical care, or other correctional treatment in the most
                                                                                           effective manner.




CR-104(wpd 10/18)                                   JUDGMENT &PROBATION/COMMITMENT ORDER                                                                 Page 3 of4
  USA vs.     Nestor Domingo                                                   Docket No.:     CR 17-734-PSG


     ❑        The defendant must also comply with the following special conditions (set forth below).


            STATUTORY PROVISIONS PERTAINING TO PAYMENT AND COLLECTION OF FINANCIAL SANCTIONS

           The defendant must pay interest on a fine or restitution of more than $2,500, unless the court waives interest or unless the fine or
 restitution is paid in full before the fifteenth (15th) day after the date ofthe judgment under l8 U.S.C. § 3612(fl(1). Payments may be subject
 to penalties for default and delinquency under 18 U.S.C. § 3612(g). Interest and penalties pertaining to restitution, however, are not applicable
 for offenses completed before April 24, 1996.

           If all or any portion of a fine or restitution ordered remains unpaid after the termination of supervision, the defendant must pay the
  balance as directed by the United States Attorney's Office. 18 U.S.C. § 3613.

          The defendant must notify the United States Attorney within thirty (30) days of any change in the defendant's mailing address or
 residence address until all fines, restitution, costs, and special assessments are paid in full. 18 U.S.C. § 3612(b)(l)(F).

         The defendant must notify the Court (through the Probation Office) and the United States Attorney of any material change in the
 defendant's economic circumstances that might affect the defendant's ability to pay a fine or restitution, as required by 18 U.S.C. § 3664(k).
 The Court may also accept such notification from the government or the victim, and may,on its own motion or that ofa party or the victim, adjust
 the manner of payment of a fine or restitution under 18 U.S.C. § 3664(k). See also l8 U.S.C. § 3572(d)(3) and for probation 18 U.S.C. §
 3563(a)(7).

            Payments will be applied in the following order:

                    1. Special assessments under 18 U.S.C. § 3013;
                    2. Restitution, in this sequence (under 18 U.S.C. § 3664(1), all non-federal victims must be paid before the United
                      States is paid):
                              Non-federal victims (individual and corporate),
                             Providers ofcompensation to non-federal victims,
                              The United States as victim;
                    3. Fine;
                    4. Community restitution, under 18 U.S.C. § 3663(c); and
                    5. Other penalties and costs.

            CONDITIONS OF PROBATION AND SUPERVISED RELEASE PERTAINING TO FINANCIAL SANCTIONS

          As directed by the Probation Officer,the defendant must provide to the Probation Officer: (1)a signed release authorizing credit report
 inquiries;(2)federal and state income tax returns or a signed release authorizing their disclosure and(3)an accurate financial statement, with
 supporting documentation as to all assets, income and expenses ofthe defendant. In addition, the defendant must not apply for any loan or open
 any line of credit without prior approval of the Probation Officer.

          The defendant must maintain one personal checking account. All ofdefendant's income,"monetary gains," or other pecuniary proceeds
 must be deposited into this account, which must be used for payment ofall personal expenses. Records ofall other bank accounts, including any
 business accounts, must be disclosed to the Probation Officer upon request.

         The defendant must not transfer, sell, give away, or otherwise convey any asset with a fair market value in excess of $500 without
 approval of the Probation Officer until all financial obligations imposed by the Court have been satisfied in full.

                                These conditions are in addition to any other conditions imposed by this judgment.




CR-104(wpd 10/18)                               JUDGMENT &PROBATION/COMMITMENT ORDER                                                      Page 4 of4
                                                                     RETURN

 I have executed the within Judgment and Commitment as follows:
 Defendant delivered on                                                                      to
 Defendant noted on appeal on
 Defendant released on
 Mandate issued on
 Defendant's appeal determined on
 Defendant delivered on                                                                      to
      at
      the institution designated by the Bureau of Prisons, with a certified copy ofthe within Judgment and Commitment.

                                                                     United States Marshal


                                                               I~
             Date                                                    Deputy Marshal




                                                                  CERTIFICATE

 1 hereby attest and certify this date that the foregoing document is a full, true and correct copy of the original on file in my office, and in my
 legal custody.

                                                                     Clerk, U.S. District Court




             Filed Date                                              Deputy Clerk




                                                 FOR U.S. PROBATION OFFICE USE ONLY


Upon a finding of violation of probation or supervised release, I understand that the court may(1)revoke supervision,(2)extend the term of
supervision, and/or(3) modify the conditions of supervision.

           These conditions have been read to me. I fully understand the conditions and have been provided a copy ofthem.


       (Signed)
               Defendant                                                            Date




                    U. S. Probation Officer/Designated. Witness                     Date




CR-104(wpd 10/18)                               JUDGMENT &PROBATION/COMMITMENT ORDER                                                        Page 5 of4
